UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K  ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 333-207001 VET ONLINE SUPPLY, INC. (Exact name of registrant as specified in its charter) Florida 47-0990750 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9612 West Hawthorne Crystal River, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (442) 222-4425 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock Securities registered pursuant to section 12(g) of the Act None. (Title of class) (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes [] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [ X] The aggregate market value of the voting and non-voting common stock held by non-affiliates of the Registrant as of December 31, 2015 (the last business day of the Registrant’s most recently completed fourth fiscal quarter) was approximately $0 APPLICABLE ONLY TO CORPORATE REGISTRANTS Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. As of March 31, 2016 the Registrant had 50,000,000 shares of common stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. 2 TABLE OF CONTENTS Page PART I Item 1 Business 4 Item 1A Risk Factors 5 Item 1B UnresolveUnresolved Staff Comments 8 Item 2 Properties 8 Item 3 Legal Proceedings 8 Item 4 Mine Safety Disclosures PART II Item 5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6 Selected Financial Data 10 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 7A Quantitative and Qualitative Disclosures About Market Risk 11 Item 8 Financial Statements and Supplementary Data 11 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 12 Item 9A Controls and Procedures 12 Item 9B Other Information 12 PART III Item 10 Directors, Executive Officers and Corporate Governance 13 Item 11IteIItem 11 Executive Compensation 16 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 17 Item 13 Certain Relationships and Related Transactions, and Director Independence 17 Item 14 Principal Accounting Fees and Services 18 PART IV Item 15 Exhibits, Financial Statement Schedules 19 SIGNATURES 20 3 PART I ITEM 1. BUSINESS Forward Looking Statements This Annual Report on Form 10-K (“Annual Report”) contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may," "should," "expects," "plans," "anticipates," "believes," "estimates," "predicts," "potential," or "continue" or the negative of these terms or other comparable terminology. Forward looking statements are made based on management’s beliefs, estimates and opinions on the date the statements are made and we undertake no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. The safe harbors of forward-looking statements provided by Section 21E of the Exchange Act are unavailable to issuers of penny stock. As we issued securities at a price below $5.00 per share, our shares are considered penny stock and such safe harbors set forth under the Private Securities Litigation Reform Act of 1995 are unavailable to us. Our financial statements are stated in United States dollars and are prepared in accordance with United States generally accepted accounting principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to "common stock" refer to the common shares in our capital stock. As used in this Annual Report, the terms "we," "us," “Company,” "our" and "Vet Online Supply" mean Vet Online Supply, Inc., unless otherwise indicated. THERE IS SUBSTANTIAL UNCERTAINTY ABOUT OUR ABILITY TO CONTINUE OUR OPERATIONS AS A GOING CONCERN. In their audit report dated April 14, 2016 our auditors have expressed an opinion that substantial doubt exists as to whether we can continue as an ongoing business. Because our officers may be unwilling or unable to loan or advance any additional capital to us, we believe that if we do not raise additional capital, we may be required to suspend or cease the implementation of our business plan. See the Audited Financial Statements - Auditors Report". Because our auditor has issued an opinion that substantial doubt exists as to whether we can continue as a going concern, it may be more difficult to attract investors. Corporate Information Vet Online Supply, Inc. (“VOS” or the “Company”) was incorporated in the State of Florida on May 31, 2014. We are a development stage company that engages in the sale of veterinary supplies for vet clinics of all sizes. We sell our products on the eCommerce web-based platform called OsCommerce, at our website www.vetonlinesupply.com. Our website gives our customers the ability to purchase veterinary supplies at affordable prices, making an order any time of the day, any day of the week.The Company’s fiscal year end is December 31. Recent Developments. None. 4 ITEM 1A. RISK FACTORS RISKS RELATED TO OUR BUSINESS Key management personnel may leave the Company, which could adversely affect the ability of the Company to continue operations. The Company is entirely dependent on the efforts of our CEO and President because of the time and effort that he devotes to the Company. He is in charge of overseeing all development strategies, supervising any/all future personnel, including any consultants or contractors that we engage to assist in developing our advertising platform, and the establishment of our future sales and marketing team. The loss of him, or other key personnel in the future, could have a material adverse effect on our business, financial condition and results of operations. The Company does not maintain “key person” life insurance on its officers, directors or key employees. Our success will depend on the performance of Mr. Aruda and our ability to attract and motivate other key personnel. Presently, the Company’s president has other outside business activities and as such he is not devoting all of his time to the Company, which may result in periodic interruptions or business failure. Our sole officer and director, Mr. Aruda, has committed to devote approximately 20 hours per week to our operations. Our operations may be sporadic and occur at times when Mr. Aruda is unavailable, or serving in his role as CEO of Source Gold Corporation, which may lead to the periodic interruption in the implementation of our business plan. Such delays could have a significant negative effect on the success of the business. Because our sole officer and director is also the sole officer and director of another public company, he may, at times, put the other company’s interests before our Company’s interests. If Mr. Aruda puts the interest of Source Gold before the interests of our Company, there could be a negative impact on our business which could cause potential delays in the everyday running of the business. The Company's current cash flow and access to capital compared to the fees being earned by the Company's sole-officer and director may adversely affect our future performance and operations. Our sole-officer and director, Mr. Aruda entered into a management agreement effective May 1, 2015 whereby he received a signing bonus of 50,000,000 shares valued at $75,000 in exchange for his services to the Company for a one year period ending April 30, 2016. As a result Mr. Aruda currently owns 100% of the issued share capital and will control 89.2% of the total issued and outstanding shares if this Offering is fully subscribed. The eCommerce marketing industry is relatively new, and has experienced growth over a short period of time, and it is uncertain whether this market will continue to develop or whether it can be maintained. If we are unable to successfully respond to changes in the market, our business could be harmed. The industry in which we intend to operate has grown as merchants and consumers have increasingly used the Internet to market and sell veterinary supplies. Given the limited history online sales in this industry, it is difficult to predict whether this market will continue to grow or whether it can be maintained. Additionally, we expect that the market will evolve in ways that may be difficult to predict. In the event of these or any other changes to the market, our success will depend on our ability to successfully adjust our strategy to meet the changing market dynamics. If we are unable to do so, our business could be harmed and our results of operations subject to a material negative impact. We have a rapidly evolving business model and our proposed products and product offerings could fail to attract or retain customers or generate revenue. Because we are a development stage company, we have a rapidly evolving business model and are regularly exploring the development of our marketing strategy and the introduction of our proposed products with respect to which we may have limited experience. In addition, our potential customers may not respond favorably to our products and offerings once launched.If products we introduce fail to engage customers and initiate a change in behavior in their system for purchasing products, we may fail to acquire or retain enough customers to justify our investment, and our business may be materially and adversely affected. Our ability to retain or increase our customer base and revenue will depend heavily on our ability to innovate and to create successful products and products. If we fail to acquire business customers and subscribing end-users to use and purchase our proposed products, our business will be harmed. We must acquire customers that purchase and use our proposed products in order to generate revenue and achieve profitability. We cannot assure you that the revenue or gross profit from any customers we may acquire will ultimately exceed the cost involved with acquiring new customers. If consumers do not perceive our product offerings to be of high value and quality and low cost we may not be able to acquire or retain customers. We believe that many of our new customers will originate from word-of-mouth and other non-paid referrals from existing customers; therefore, we must ensure that our existing customers remain loyal to our products in order to continue receiving those referrals. Once we establish a customer base, if our efforts to satisfy our established customers are not successful, we may not be able to acquire new customers in sufficient numbers to continue to grow our business or we may be required to incur significantly higher marketing expenses in order to acquire new customers. Further, we believe that the level of communication among customers will influence our success. If the level of usage of our site for purchasing by our customer base declines or does not grow as expected, we may suffer a decline in customer growth. A significant decrease in the level of usage or customer growth would have an adverse effect on our business, financial condition and results of operations. 5 Our business is highly competitive. Competition presents an ongoing threat to the success of our business. The market for selling veterinary supplies online is a relatively new, yet growing industry. Our Company will compete for the sales of vet supplies with many companies that have had a long-standing relationship with the veterinary clinics. We expect to compete with these other companies principally on the basis of the quality of products we will be able to offer and our accessibility online, enabling ordering products 24/7 with overnight shipping. Our Company will also compete on the basis of price. Our principal competitors include California Veterinary Supply, Lampert Vet Supply, Valley Vet Supply, Miller Vet Supply, all of which offer online products similar to our proposed plan. Numerous other second tier resellers are entering into the marketplace. We anticipate that most, if not all, of our competitors will have greater name and brand recognition and access to greater amounts of capital and established relationships with a larger base of current and potential customers. Because of their size and bargaining power, our competitors may be able to maintain their customers due to loyalty and comfort vs. change their behavior and be motivated to purchase from a different source. We cannot assure you that we will be able to manage the growth of our Company effectively. We plan to experience growth in demand for our products once we are able to successfully market our eCommerce site. We expect our number of employees and number of customers to increase once we begin the marketing of our site, and we expect our growth to continue for the foreseeable future. The growth and expansion of our business and product offerings could place significant demands on our management and our operational and financial resources. We will need to manage multiple relations with various customers, manufacturers, and employees. To effectively manage our growth, we will need to continually implement operational plans and strategies, improve and expand our infrastructure of people and information systems, and train and manage our employee base. Government regulation of the Internet and eCommerce is evolving, and unfavorable changes or failure by us to comply with these regulations could substantially harm our business and results of operations. We will be subject to general business regulations and laws as well as regulations and laws specifically governing the Internet and eCommerce. Existing and future regulations and laws could impede the growth of the Internet or other online products. These regulations and laws may involve taxation, tariffs, customer privacy, data protection, content, copyrights, distribution, electronic contracts and other communications, consumer protection, the provision of online payment products and the characteristics and quality of products. It is not clear how existing laws governing issues such as property ownership, sales and other taxes, libel and personal privacy apply to the Internet as the vast majority of these laws were adopted prior to the advent of the Internet and do not contemplate or address the unique issues raised by the Internet or eCommerce. Failure to comply with federal and state privacy laws and regulations, or the expansion of current or the enactment of new privacy laws or regulations, could adversely affect our business. A variety of federal and state laws and regulations govern the collection, use, retention, sharing and security of consumer data. The existing privacy-related laws and regulations are evolving and subject to potentially differing interpretations. In addition, various federal and state legislative and regulatory bodies may expand current or enact new laws regarding privacy matters. We will post privacy policies and practices concerning the collection, use and disclosure of customer data on our website and future applications. Several Internet companies have incurred penalties for failing to abide by the representations made in their privacy policies and practices. In addition, several states have adopted legislation that requires businesses to implement and maintain reasonable security procedures and practices to protect sensitive personal information and to provide notice to consumers in the event of a security breach. Any failure, or perceived failure, by us to comply with our posted privacy policies or with any data-related consent orders, Federal Trade Commission requirements or orders or other federal or state privacy or consumer protection-related laws, regulations or industry self-regulatory principles could result in claims, proceedings or actions against us by governmental entities or others or other liabilities, which could adversely affect our business. In addition, a failure or perceived failure to comply with industry standards or with our own privacy policies and practices could result in a loss of customers or merchants and adversely affect our business. Federal and state governmental authorities continue to evaluate the privacy implications inherent in the use of third-party web "cookies" for behavioral advertising. The regulation of these cookies and other current online advertising practices could adversely affect our business. Our business will depend on our ability to maintain and scale the website and fulfillment center; and any significant disruption in product on our website or applications could result in a loss of customers. Customers will access our products to order through our website. Our reputation and ability to acquire, retain and serve our customers will be dependent upon the reliable performance of our website, eCommerce platform and Concord, our fulfillment center. As our customer base and the amount of products offered on our website begins to grow, we will need an increasing amount of network capacity. The operation of the eCommerce platforms for product inventory will be complex and could result in operational failures. In the event that our customer base or the amount of traffic to our website grows more quickly than anticipated, we may be required to incur significant additional costs. Interruptions in these systems, whether due to system failures, computer viruses or physical or electronic break-ins, could affect the security or availability of our website and applications, and prevent our customers from accessing our products. Third-party providers will host our network infrastructure. Any disruption in these products or any failure of these providers to handle traffic could significantly harm our business. Our business may be subject to seasonal sales fluctuations that could result in volatility or have an adverse effect on the market price of our Common Stock. Our business may be subject to some degree of sales seasonality; for example, during allergy season, allergen supplies will be more in demand. As we grow our Company, these seasonal fluctuations may become more evident. Seasonality may cause our working capital cash flow requirements to vary from quarter to quarter depending on the variability in the volume and timing of sales. These factors, among other things, make forecasting more difficult and may adversely affect our ability to manage working capital and to predict financial results accurately, which could adversely affect the market price of our Common Stock. 6 We will be subject to payments-related risks. We plan to accept payments using Paypal, which accepts credit card, debit card, and PayPal account payments. As we offer new payment options to consumers, we may be subject to additional regulations, compliance requirements and fraud. For certain payment methods, including credit and debit cards, we will pay interchange and other fees, which may increase over time and raise our operating costs and lower profitability. We will rely on third parties to provide payment-processing products, including the processing of credit cards and debit cards and it could disrupt our business if these companies become unwilling or unable to provide these products to us. We will also be subject to payment card association operating rules, certification requirements and rules governing electronic funds transfers, which could change or be reinterpreted to make it difficult or impossible for us to comply. If we fail to comply with these rules or requirements, we may be subject to fines and higher transaction fees and lose our ability to accept credit and debit card payments from consumers or facilitate other types of online payments, and our business and operating results could be adversely affected. RISKS RELATING TO THE COMMON STOCK The Company’s stock price may be volatile. The market price of the Company’s Common Stock is likely to be highly volatile and could fluctuate widely in price in response to various potential factors, many of which will be beyond the Company’s control, including the following: · products by the Company or its competitors; · additions or departures of key personnel; · the Company’s ability to execute its business plan; · operating results that fall below expectations; · industry developments; · economic and other external factors; and · period-to-period fluctuations in the Company’s financial results. In addition, the securities markets have from time to time experienced significant price and volume fluctuations that are unrelated to the operating performance of particular companies. These market fluctuations may also materially and adversely affect the market price of the Company’s Common Stock. As a public company, we will incur substantial expenses. Upon declared effectiveness of this Registration Statement by the SEC, we will become subject to the information and reporting requirements of the U.S. securities laws. The U.S. securities laws require, among other things, review, audit, and public reporting of our financial results, business activities, and other matters. Recent SEC regulation, including regulation enacted as a result of the Sarbanes-Oxley Act of 2002, has also substantially increased the accounting, legal, and other costs related to becoming and remaining an SEC reporting company. If we do not have current information about our Company available to market makers, they will not be able to trade our stock. The public company costs of preparing and filing annual and quarterly reports, and other information with the SEC and furnishing audited reports to stockholders, will cause our expenses to be higher than they would be if we were privately-held. In addition, we are incurring substantial expenses in connection with the preparation of this Registration Statement. These increased costs may be material and may include the hiring of additional employees and/or the retention of additional advisors and professionals. Our failure to comply with the federal securities laws could result in private or governmental legal action against us and/or our sole officer and director, which could have a detrimental effect on our business and finances, the value of our stock, and the ability of stockholders to resell their stock. FINRA sales practice requirements may limit a stockholder’s ability to buy and sell our stock. The Financial Industry Regulatory Authority (“FINRA”) has adopted rules that relate to the application of the SEC’s penny stock rules in trading our securities and require that a broker/dealer have reasonable grounds for believing that the investment is suitable for that customer, prior to recommending the investment. Prior to recommending speculative, low priced securities to their non-institutional customers, broker/dealers must make reasonable efforts to obtain information about the customer’s financial status, tax status, investment objectives and other information. Under interpretations of these rules, FINRA believes that there is a high probability that speculative, low priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker/dealers to recommend that their customers buy our Common Stock, which may have the effect of reducing the level of trading activity and liquidity of our Common Stock. Further, many brokers charge higher transactional fees for penny stock transactions. As a result, fewer broker/dealers may be willing to make a market in our Common Stock, reducing a shareholder’s ability to resell shares of our Common Stock. We may be exposed to potential risks resulting from new requirements under section 404 of the Sarbanes-Oxley Act of 2002. In addition to the costs of compliance with having our shares listed on the OTCBB, there are substantial penalties that could be imposed upon us if we fail to comply with all regulatory requirements. In particular, under Section 404 of the Sarbanes-Oxley Act of 2002, as a smaller reporting company, our management will be required to provide a report on the effectiveness of our internal controls over financial reporting, beginning with our second annual report, and we will not be required to provide an auditor’s attestation regarding such report. We have not assessed the effectiveness of our disclosure controls and procedures or our internal controls over financial reporting, and we expect to incur additional expenses and diversion of management’s time as a result of performing the system and process evaluation, testing and remediation required in order to comply with the management certification requirements. Additionally, investors should be aware of the risk that management may assess and render the Company’s internal controls ineffective, which could have a material adverse effect on the Company’s financial condition or result of operations. If a market for our Common Stock does not develop, shareholders may be unable to sell their shares. A market for our Common Stock may never develop. We intend to contact an authorized OTC Bulletin Board market-maker for sponsorship of our securities on the OTC Bulletin Board. However, there is no guarantee that our shares will be traded on the Bulletin Board, or, if traded, a public market may not materialize. If our Common Stock is not traded on the Bulletin Board or if a public market for our Common Stock does not develop, investors may not be able to re-sell the shares of our Common Stock that they have purchased and may lose all of their investment. 7 The Company’s Common Stock is currently deemed to be “penny stock”, which makes it more difficult for investors to sell their shares. The Company’s Common Stock is currently subject to the “penny stock” rules adopted under section 15(g) of the Exchange Act. The penny stock rules apply to companies whose common stock is not listed on the NASDAQ Stock Market or other national securities exchange and trades at less than $5.00 per share or that have tangible net worth of less than $5,000,000. These rules require, among other things, that brokers who trade penny stock to persons other than “established customers” complete certain documentation, make suitability inquiries of investors and provide investors with certain information concerning trading in the security, including a risk disclosure document and quote information under certain circumstances. Many brokers have decided not to trade penny stocks because of the requirements of the penny stock rules and, as a result, the number of broker-dealers willing to act as market makers in such securities is limited. If the Company remains subject to the penny stock rules for any significant period, it could have an adverse effect on the market, if any, for the Company’s securities. If the Company’s securities are subject to the penny stock rules, investors will find it more difficult to dispose of the Company’s securities. The elimination of monetary liability against the Company’s existing and future directors, officers and employees under Florida law and the existence of indemnification rights to the Company’s existing and future directors, officers and employees may result in substantial expenditures by the Company and may discourage lawsuits against the Company’s directors, officers and employees. The Company’s Articles of Incorporation contain specific provisions that eliminate the liability of directors for monetary damages to the Company and the Company’s stockholders; further, the Company is prepared to give such indemnification to its existing and future directors and officers to the extent provided by Florida law. The Company may also have contractual indemnification obligations under any employment agreements it may have with its officers and directors. The foregoing indemnification obligations could result in the Company incurring substantial expenditures to cover the cost of settlement or damage awards against directors and officers, which the Company may be unable to recoup. These provisions and resultant costs may also discourage the Company from bringing a lawsuit against existing and futuredirectors and officers for breaches of their fiduciary duties and may similarly discourage the filing of derivative litigation by the Company’s stockholders against the Company’s existing and futuredirectors and officers even though such actions, if successful, might otherwise benefit the Company and its stockholders. ITEM 1B. UNRESOLVED STAFF COMMENTS None. ITEM 2. PROPERTIES Office Space and Plants We currently are using a portion of our Chief Executive Officer’s second home as our corporate headquarters, this space is located at 9612 West Hawthorne, Crystal River, Florida 34428 and we are using the space rent-free. Edward Aruda has a primary home residence in Carlsbad, CA, and often conducts business for VOS from this secondary location. As of the date of this filing, we have not sought to locate a space to lease for office space. Additional space may be required as we expand our operations. We do not foresee any significant difficulties in obtaining any required additional space. We currently do not own any real property. ITEM 3. LEGAL PROCEEDINGS In the ordinary course of business, the Company may become involved in legal proceedings from time to time. The Company is not currently party to any legal proceedings, nor is it aware of any material pending legal proceedings. ITEM 4. MINE SAFTEY DISCLOSURES Not applicable to our operations. 8 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES On December 23, 2015, we received Effect for our Form S-1 Registration Statement for which we are offering 6,000,000 shares for sale to the public. As of March 31, 2016, there were 50,000,000 shares of our common stock outstanding and one stockholders of record. We have not paid dividends on our common stock and do not anticipate paying dividends in the foreseeable future.Information required by Item 201(d) or Regulation S-K is included in Part 111, Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. Securities Authorized for Issuance Under Equity Compensation Plans As of March 31, 2016, we did not have any authorized Equity Compensation Plans. Recent Sales of Unregistered Securities None. Penny Stock Regulations and Restrictions on Marketability The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a market price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the SEC, that: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading, (b) contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation of such duties or other requirements of the securities laws, (c) contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price, (d) contains a toll-free telephone number for inquiries on disciplinary actions, (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks, and (f) contains such other information and is in such form, including language, type size and format, as the SEC shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with (a) bid and offer quotations for the penny stock, (b) the compensation of the broker-dealer and its salesperson in the transaction, (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock, and (d) a monthly account statement showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgment of the receipt of a risk disclosure statement, a written agreement as to transactions involving penny stocks, and a signed and dated copy of a written suitability statement. These disclosure requirements may have the effect of reducing the trading activity for our common stock once we obtain a listing on a regulated market. Therefore, stockholders may have difficulty selling their shares of our common stock. Share Purchase Warrants We have not issued and do not have any warrants to purchase shares of our stock outstanding. Options We have not issued and do not have any options to purchase shares of our stock outstanding. Purchases of Equity Securities by the Issuer and Affiliated Purchasers On May 1, 2015 concurrent with his resignation as an officer and director, Mr. Harold Minsky returned 10,000,000 shares of the Company's common stock in exchange for $1,000 which shares are held as Treasury Stock. Transfer Agent The Company has not yet engaged a transfer agent. 9 ITEM 6. SELECTED FINANCIAL DATA December 31, December 31, Revenue, net $ $ 83 Operating Expenses (111,163 ) (72,180 ) Net loss (90,883 ) (72,097 ) Total Assets Total Liabilities (88,377 ) (57,311 ) Stockholders’ Deficit (73,830 ) (56,947 ) ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with our financial statements and the notes thereto included in this Report beginning on page F-1. The results shown herein are not necessarily indicative of the results to be expected in any future periods. This discussion contains forward-looking statements based upon current expectations that involve risks and uncertainties, such as our plans, objectives, expectations and intentions. Actual results and the timing of events could differ materially from those anticipated in these forward-looking statements as a result of a number of factors.We use words such as “anticipate,” “estimate,” “plan,” “project,” “continuing,” “ongoing,” “expect,” “believe,” “intend,” “may,” “will,” “should,” “could,” and similar expressions to identify forward-looking statements. Significant Accounting Policies Our discussion and analysis of our results of operations and liquidity and capital resources are based on our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and disclosure of contingent assets and liabilities. On an ongoing basis, we evaluate our estimates and judgments, including those related to revenue recognition, valuation of intangible assets and investments, share-based payments, income taxes and litigation. We base our estimates on historical and anticipated results and trends and on various other assumptions that we believe are reasonable under the circumstances, including assumptions as to future events. These estimates form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. By their nature, estimates are subject to an inherent degree of uncertainty. Actual results that differ from our estimates could have a significant adverse effect on our operating results and financial position. We believe that the following significant accounting policies and assumptions may involve a higher degree of judgment and complexity than others. Emerging Growth Company We qualify as an “emerging growth company” under the JOBS Act. As a result, we are permitted to, and intend to, rely on exemptions from certain disclosure requirements. For so long as we are an emerging growth company, we will not be required to: · have an auditor report on our internal controls over financial reporting pursuant to Section 404(b) of the Sarbanes-Oxley Act; · comply with any requirement that may be adopted by the Public Company Accounting Oversight Board regarding mandatory audit firm rotation or a supplement to the auditor’s report providing additional information about the audit and the financial statements (i.e., an auditor discussion and analysis); · submit certain executive compensation matters to shareholder advisory votes, such as “say-on-pay” and “say-on-frequency;” and · disclose certain executive compensation related items such as the correlation between executive compensation and performance and comparisons of the CEO’s compensation to median employee compensation. In addition, Section 107 of the JOBS Act also provides that an emerging growth company can take advantage of the extended transition period provided in Section 7(a)(2)(B) of the Securities Act for complying with new or revised accounting standards. In other words, an emerging growth company can delay the adoption of certain accounting standards until those standards would otherwise apply to private companies. We have elected to take advantage of the benefits of this extended transition period. Our financial statements may therefore not be comparable to those of companies that comply with such new or revised accounting standards. We will remain an “emerging growth company” for up to five years, or until the earliest of (i) the last day of the first fiscal year in which our total annual gross revenues exceed $1 billion, (ii) the date that we become a “large accelerated filer” as defined in Rule 12b-2 under the Securities Exchange Act of 1934, which would occur if the market value of our ordinary shares that is held by non-affiliates exceeds $700 million as of the last business day of our most recently completed second fiscal quarter or (iii) the date on which we have issued more than $1 billion in non-convertible debt during the preceding three year period. 10 Results of Operations Our results of operations are presented below: Results of Operations for the Twelve Months Ended December 31, 2015 compared to the Twelve Months Ended December 31, 2014. During the twelve months ended December 31, 2015 we incurred a net loss of $90,883, compared to a net loss of $72,097 during the same period in fiscal December 31, 2014. The increase in our net loss during the year ended December 31, 2015 was primarily due to increased operating expense, including General and Administrative and Selling Expenses.During fiscal 2015 we recorded a gain of $19,480 in respect to the cancelation of a convertible note with no similar transaction in fiscal 2014.In fiscal 2014 we incurred a one-time participation fee of $50,000 with respect to our entry into the veterinary supply business, with no recurring expense in fiscal 2015. Liquidity and Capital Resources As of December 31, 2015 we had $1,870 in cash and $14,547 in total assets, and $88,377 in total liabilities as compared to $364 in cash and total assets, and $57,311 in total liabilities as of December 31, 2014. The Company is looking to raise up to $600,000 to fund its proposed operations for the next twelve months. It intends to fund operations by a combination of related party loans and equity placements. There can be no assurance that continued funding will be available on satisfactory terms. For the year endingDecember 31, 2015 we used net cash of $24,710 in operating activities, compared to net cash provided of $364 in operating activities during the same period in fiscal December 31, 2014. During the year ended December 31, 2015, net cash of $26,216 was provided by financing activities compared to net cash of $Nil during the same period in fiscal December 31, 2014. Off-Balance Sheet Arrangements We have no significant off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. Inflation The amounts presented in the financial statements do not provide for the effect of inflation on our operations or financial position. The net operating losses shown would be greater than reported if the effects of inflation were reflected either by charging operations with amounts that represent replacement costs or by using other inflation adjustments. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company does not hold any assets or liabilities requiring disclosure under this item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements appear beginning on page F-1. 11 VET ONLINE SUPPLY INC. FINANCIAL STATEMENTS Table of Contents Page Report of Independent Registered Public Accounting Firm F-2 Balance Sheets as of December 31, 2015 and 2014 F-3 Statements of Operations for the year ended December 31, 2015 and 2014 F-4 Statements of Changes in Stockholders’ Equity (Deficit) for the year ended December 31, 2015 F-5 Statements of Cash Flows for the year ended December 31, 2015 and 2014 F-6 Notes to Financial Statements F-7 to F-11 F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Vet Online Supply, Inc.: We have audited the accompanying balance sheet of Vet Online Supply, Inc. (“the Company”) as of December 31, 2015 and 2014 and the related statement of operations, stockholders’ equity (deficit) and cash flows for the year ended December 31, 2015 and for the period May 31, 2014 (inception) through December 31, 2014. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statement referred to above present fairly, in all material respects, the financial position of Vet Online Supply, Inc., as of December 31, 2015 and 2014, and the results of its operations and its cash flows for the year ended December 31, 2015 and for the period May 31, 2014 (inception) through December 31, 2014, in conformity with generally accepted accounting principles in the United States of America. The company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the Company's internal control over financial reporting. Accordingly, we express no such opinion. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company’s significant operating losses raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ B F Borgers CPA PC B F Borgers CPA PC Lakewood, CO April 14, 2016 F-2 VET ONLINE SUPPLY INC. BALANCE SHEETS December 31, 2015 December 31, 2014 ASSETS Current assets Cash and cash equivalents $ $ Deferred offering costs - Other receivable - Total current assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable $ $ Accounts payable – related parties Convertible notes payable Promissory notes payable - related party - Total current liabilities Total liabilities Commitments and Contingencies - - Stockholders’ equity (deficit) Preferred stock, $0.001 par value: Authorized: 10,000,000 Preferred shares, no shares issued and outstanding - - Common stock, $0.001 par value: shares authorized 90,000,000; 60,000,000 shares issued and 50,000,000 shares outstanding as of December 31, 2015 and 10,000,000 shares issued and outstanding as of December 31,2014 Treasury stock, at cost (10,000,000 shares at $0.0001) ) - Additional paid in capital Accumulated deficit ) ) Total stockholder’s deficit ) ) TOTAL LIABILITIES & EQUITY $ $ The accompanying notes are an integral part of these Financial Statements. F-3 VET ONLINE SUPPLY INC. STATEMENTSOF OPERATIONS Year ended December 31, Net sales $ $ Cost of goods sold ) ) Gross profit 83 Selling, general and administrative expenses ) ) Participation fee, reseller agreement - ) Income (loss) from operations ) ) Gain from cancelation of convertible note - Net (loss) ) ) Net (loss) per common shares (basic and diluted) ) ) Weighted average shares outstanding -Basic and diluted The accompanying notes are an integral part of these Financial Statements. F-4 VET ONLINE SUPPLY INC. STATEMENTS OF CHANGES IN STOCKHOLDERS’ DEFICIT Common Shares Common Stock Treasury Stock Preferred shares Preferred Stock Additional Paid-in Capital Accumulated Deficit Total Stockholders' Deficit Balance, May 31, 2014 - $
